Case 1:20-ap-01001-VK           Doc 3 Filed 01/08/20 Entered 01/08/20 11:52:11      Desc
                                Main Document     Page 1 of 3


 1 MICHAELS. WILDERMUTH, ESQ., SB#143758
     mwildermuth@npwlaw.com
 2 SHARLENE D. LEE, ESQ., SB#274033
    slee@npwlaw.com
 3 NEVERS, PALAZZO, PACKARD,
   WILDERMUTH & WYNNER, PC
 4 31248 Oak Crest Drive, Suite 100
   Westlake Village, California 91361
 5 Telephone: (818) 879-9700
   Facsimile: (818) 879-9680
 6
     Attorneys for Image 2000, Inc.
 7
                                UNITED STATES BANKRUPTCY COURT
 8
         CENTRAL DISTRICT OF CALIFORNIA, SAN FERNANDO VALLEY DIVISION
 9

10
     In re                                             CASE NO. 1:19-bk-13139-VK
11                                                     Adversary Number: 1:20-ap-01001-VK
   AL VIN ZAPENTA MAGCALAS AND
12 ROSARIO HERNANDEZ MAGCALAS,                         Chapter 13

13                 Debtors.                            PROOF OF SERVICE OF DOCUMENT

14
     IMAGE 2000, INC.,
15
                   Plaintiff,
16
             vs.
17
     ROSARIO HERNANDEZ MAGCALAS,
18
                   Defendant.
19

20

21

22

23

24

25

26

27

28

                                                   1
                                      PROOF OF SERVICE OF DOCUMENT
        Case 1:20-ap-01001-VK                       Doc 3 Filed 01/08/20 Entered 01/08/20 11:52:11                                        Desc
                                                    Main Document     Page 2 of 3



                                          PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Nevers, Palazzo, Packard, Wildermuth & Wynner, PC 31248 Oak Crest Dr., Suite 100,
Westlake Village, CA 91361
A true and correct copy of the foregoing document entitled (specify): Summons and Notice of Status Conference in
Adversary Proceeding; Complaint of Image 2000, Inc. for Nondischargeability of a Debt and for Damages; and
Judge Victoria S. Kaufman's Status Conference Instructions

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_ _ _ _ _ _ , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                       D Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date) 01/08/2020           , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
   Jeffrey N. Wishman, Esq.
   1056 Wilshire Blvd., Suite 1900
   Los Anglees, CA 90017
   Attorney for Debtor Rosario Hernandez Macalas
                                                                                       D     Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 01/08/2020           , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                       [Z]   Service information continued on attached page

       re under penalty of perjury under the laws of the United States that the foregoing is true and co




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF..SERVICE
 Case 1:20-ap-01001-VK              Doc 3 Filed 01/08/20 Entered 01/08/20 11:52:11   Desc
                                    Main Document     Page 3 of 3


                                           Proof of Service

                                         Service Information



3.      Judge Victoria S. Kaufman
        U.S. Bankruptcy Court
        San Fernando Valley Division
        Suite 354
        21041 Burbank Blvd.
        Woodland Hills, CA 91367


W:\Working\09301\10\W0265904.DOCX
